On Motion for Rehearing.
Appellant urges that we were in error in holding that the trial court correctly overruled his objection to the question state’s counsel propounded to appellant while on the witness stand, in substance, “Was there a complaint filed against you and you arrested on a charge of bootlegging while you lived on Houston street?” There are many cases cited by appellant and arguments made by him in his motion which do not seem to us to apply to the only objection made by him appearing in his bill of exceptions No. 5 complaining of this matter. We have carefully examined the bill, and again state that appellant objected on the ground that the record was the best evidence. In support of this he called the court’s attention to the case of Williamson v. State, 167 S. W. 360, 74 Tex. Cr. 289. We find nothing in the Williamson Oase condemning the action of the trial court in overruling the objection. The defendant or any other witness can be impeached by showing that he has been legally charged with a felony or with a misdemeanor imputing moral turpitude, and this does not demand that the proof show a conviction or an indictment. One who has been arrested upon a complaint legally filed, charging him with a. felony, can be asked while a witness if such be not a fact. While it is unquestionably true that, if sufficient time has elapsed, and the matter has been'investigated and no indictment returned, such matter wilj. not be *827held sufficient to impeach the person so interrogated. This objection was not made in the court below. The trial court is only called upon to rule on objections that are made, and this court has before it only a review of the correctness of the trial court’s action in overruling such objection.
We are unable to agree that the charge of the court, limiting the purpose for which this evidence was admitted, is incorrect. The exception to this charge was that there was no evidence that' defendant had been arrested charged with bootlegging; that the question propounded by the district attorney to defendant had been denied.
Being unable to agree with appellant in his contentions, the motion for rehearing will be overruled.